DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 28-29 are new.
Claims 1-16, 18-21, and 26 are canceled.
Claims 23-25 and 27-29 are withdrawn.
Claims 17 and 22 are under examination.

Priority
Applicant’s Arguments: Submitted herewith are English language translations of the priority applications and a translation certification. The Applicant requests that the translations be entered and that the foreign priority claims be acknowledged as having been perfected.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered.  The filing of English translations of the priority documents is acknowledged.  However, due to the addition of new matter in all claims under examination, the priority documents fail to satisfy the written description requirement and so priority thereto is denied.  All discussion of the added new matter below is incorporated here.  For at least this reason, the U.S. effective filing date of the claims under examination stands at 03/07/2017.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/26/2021 is being considered by the examiner.

Objections Withdrawn
Nucleotide and/or Amino Acid Sequence Disclosures
The objection to the drawings for lack of sequence identifiers is withdrawn in view of Applicant’s amendments.   

Specification
The objection to the disclosure for having an embedded hyperlink and/or other form of browser-executable code at 0089 and 0139 is withdrawn in view of Applicant’s amendments. 

The objection to the specification for use of tradenames is withdrawn in view of Applicant’s amendments.  

Claim Objections
The objection to claims 19 and 21 is withdrawn in view of Applicant’s amendments.   
The objection to claim 21 is withdrawn in view of Applicant’s amendments.
The objection to claim 22 is withdrawn in view of Applicant’s amendments. 

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 17-19 and 21-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments. 

The rejection of claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments. 

The rejection of claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for having new matter is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 101
The rejection of claim 17 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn in view of Applicant’s amendments. 

Claim Rejections - 35 USC § 103
The rejection of claims 17-19 under 35 U.S.C. 103 as being unpatentable over Weinhausel (WO2014/041185, published 03/20/2014, on ISR), in view of Chu (US2011/0244501, published 10/06/2011), Mock (US2014/0357660, published 

Claim Rejections - Improper Markush Grouping
The rejection of claim 19 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendments.  

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 17 and 22 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of diagnosing colon cancer in a human subject via detection of TMEM-180 expressing exosomes in a blood sample from a patient using an anti-TMEM-180 antibody with a full set of parental CDRs (generally six CDRs), does not reasonably provide enablement for similar methods to diagnose just any cancer, in just any species, using just any sample body fluid, or using an antibody without all parental CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 17-19, 21, and 22 are rejected under 35 U.S.C. § 112(a), with the Examiner stating that the specification is enabling for methods of diagnosing colon cancer in a human subject via detection of TMEM- 180 expressing exosomes in a blood sample from a patient using an anti- TMEM-180 antibody with a full 
The amended claims define the antibodies by reference to a full set of six CDRs, a human subject, and specific cancers that were found to express TMEM-180. Furthermore, the body fluid has been amended to a body fluid particularly suitable for each cancer.
As shown in Example 10A in the present specification, several solid cancers including colon, prostate, breast, gastric, kidney, and bladder cancers, and brain tumor shows TMEM-180 expression on the plasma membranes of their cells (see Table 23). It was well known that cancers secrete exosomes containing membrane proteins into a body fluid including a blood and an accessible body fluid. Therefore, those skilled in the art would understand that exosomes containing TMEM-180 protein are secreted into a blood sample. In addition, in the case of colon cancer, those skilled in the art would understand that exosomes containing TMEM-180 protein are secreted into a stool sample because a stool sample is accessible to the colon cancer. In case of prostate, kidney, and bladder cancers, those skilled in the art would understand that exosomes containing TMEM-180 protein are secreted into a urine sample because a urine sample is accessible to the colon cancer.
Further, as shown in Figure 18 of the present drawings, exosomes found in a blood sample express TMEM-180, which was detected by using antibodies that binds to TMEM-180.

Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant states that the claims use an antibody with six CDRs.  However, as previously discussed, the fragment thereof should also be defined therewith.  It is not.  Therefore all claims stand rejected above for reading on use of antibody fragments without six CDRs.  It is recommended that Applicant recite in the claims wherein the antibody and antigen binding fragment thereof comprise followed by the CDRs or variable regions.
Applicant then attempts to justify the wide breadth of cancer types and the stipulated sample types for each as enabled.  None of their arguments are persuasive.
Example 10A uses cell lines to test various anti-TMEM-180 antibodies (0173).  These are tissue specimens (0176) and so due to the unpredictability of just any sample type working to detect just any cancer, the claims are not enabled by this example.  Tissue specimens do not enable any body fluid sample type for use in the claimed methods for the reasons of record.  See for example the work of Mantovani in the previous action.  Thus, these arguments are not persuasive.  Applicant alleges that exosomes from the cancers recited can be found in all the body fluids listed.  They provide no scientific support for this and so it is unsupported allegation or opinion and not found persuasive. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  
With respect to the stool sample in the case of colon cancer.  The claims in no way make clear the cancer is near stool.  Applicant also fails to provide evidence that any colon cancer secretes exosomes from that surface of the colon and into stool.  Barring evidence, these arguments are not persuasive and not commensurate in scope with the claims.  Applicant just provides more unsupported allegation.  The same rebuttal is provided for the cancers detected via urine sample.  The claims do not stipulate that these cancers have access to a urine adjacent surface.  Applicant provides no evidence that exosomes from these cancers are present in urine.  Again, Applicant merely alleges enablement with no actual support.  The arguments are not commensurate in scope with the claims.  Thus, the arguments are not persuasive.  
With respect to Figure 18, this uses the culture supernatant of a colon cancer cell line.  Therefore, it completely fails to address any of the concerns raised here.  It fails to enable any body fluid or additional cancer.  Thus, the argument is not persuasive.
Taken all together, this rejection stands for the reasons of record.

Double Patenting
Claim 17 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10471146 in view of Weinhausel (WO2014/041185, published 03/20/2014, on ISR), Chu (US2011/0244501, published 10/06/2011), Mock (US2014/0357660, published 12/04/2014), Peterson (Methods, Vol. .
Applicant’s Arguments:  Applicant asks for the rejection to be held in abeyance.
Examiner’s Response to Traversal:  This rejection is held in abeyance and therefore stands.  

New Objections
Claim Objections
Claim 22 is objected to because of the following informalities:  For clarity, “comprising the sequence” should be added after both uses of region in the claim. 
Claim 17 is objected to since expression after 180 in line 2 should be expression.
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 17, on which claim 22 depends, recites now measuring the amount of TMEM-180 expression on exosomes to diagnose various cancers besides colon cancer.  However, the amount of TMEM-180 on exosomes was only taught in the original disclosure for use in colon cancer diagnosis (0171).  It was never taught for use in any other cancer type specifically.    Thus, recitation of this amount with all other cancer types in the claims introduces new matter and the claims are rejected here.
Also, claim 17 recites use of a blood sample specifically for other cancers besides colon cancer.  However, the original disclosure never so specifically paired a sample type with other types of cancer.  At best, it taught blood as a possible specimen for use in the methods and stated that one of ordinary skill in this art could figure out if it worked or not for each cancer (0112).  This generic teaching not only shows Applicant did not know which sample types would work with each cancer, beyond those tested, which was only colon cancer, but also fails to provide the species of instant claims.  A genus does not anticipate a species and so the introduction of blood samples for use in diagnosing the other cancers of the claims introduces new matter and the claims are rejected here.  The same arguments are made for the urine sample and the cancer paired therewith in the 
In all cases of new matter stated above, it should be noted that the original disclosure may be sufficient to render the claim limitations obvious.  However, this is not anticipation and therefore not equivalent to specific contemplation of the methods claimed as broadly as currently recited.  Therefore, for all these reasons, new matter is present in the claims and they are rejected here.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642